Case: 21-60670     Document: 00516373540          Page: 1    Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 28, 2022
                                   No. 21-60670                           Lyle W. Cayce
                                                                               Clerk

   Herly Pierre Ulysse,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A300-317-730


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Herly Pierre Ulysse, a native and citizen of Canada, petitions for
   review of a Board of Immigration Appeals’s (BIA) decision reversing an
   immigration judge’s (IJ) grant of his application for cancellation of removal
   under § 240(a) of the Immigration and Nationality Act, 8 U.S.C. § 1229b(a).
   Ulysse contends that (1) the Government failed to prove by clear and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60670        Document: 00516373540              Page: 2       Date Filed: 06/28/2022




                                          No. 21-60670


   convincing evidence that Ulysse was removable pursuant to 8 C.F.R.
   § 1003.1(d)(3), and (2) the BIA erroneously reviewed the IJ’s factual findings
   de novo and improperly engaged in its own factfinding. Because Ulysse’s
   arguments are unexhausted, we lack jurisdiction to address their merits.
   Accordingly, we dismiss the petition.
                                               I.
           Ulysse was admitted to the United States on June 19, 2007, under our
   country’s visa waiver program. On January 14, 2011, Ulysse adjusted his
   status to lawful permanent resident under § 245 of the Immigration and
   Nationality Act. Between 2016 and 2020, Ulysse amassed an extensive
   criminal record that includes two convictions of possessing less than 20
   grams of cannabis in violation of Fla. Stat. § 893.13(6)(b); two
   convictions of using or possessing drug paraphernalia in violation of Fla.
   Stat. § 893.147(1); one conviction of tampering or fabricating physical
   evidence in violation of Fla. Stat. § 918.13; one conviction of battery in
   violation of Fla. Stat. § 784.03; and one conviction of possessing device-
   making equipment with intent to defraud in violation of 18 U.S.C.
   § 1029(a)(4). 1
           While Ulysse was in prison in Louisiana for his § 1029(a)(4)
   conviction, the Department of Homeland Security served him with a Notice
   to Appear (NTA) in immigration court. The NTA charged Ulysse as
   removable under 8 U.S.C. § 1227(a)(2)(A)(ii), as an alien who was convicted
   of two crimes involving moral turpitude; § 1227(a)(2)(B)(i), as an alien who


           1
             The statute defines “device-making equipment” as “any equipment, mechanism,
   or impression designed or primarily used for making an access device or a counterfeit access
   device.” 18 U.S.C. § 1029(e)(6). The factual basis for Ulysse’s guilty plea states that
   police officers found nine counterfeit credit cards and a credit card skimmer in Ulysse’s
   bedroom during a drug raid at his sister’s house, where Ulysse was residing at the time.




                                                2
Case: 21-60670        Document: 00516373540             Page: 3      Date Filed: 06/28/2022




                                        No. 21-60670


   was convicted of a violation of a law relating to a controlled substance; and
   § 1227(a)(2)(B)(ii), as an alien who is a drug abuser or addict.
           Ulysse appeared pro se in immigration court and did not dispute the
   NTA or his seven convictions. Accordingly, the IJ sustained his removability
   charges under §§ 1227(a)(2)(A)(ii) and 1227(a)(2)(B)(i). 2                Ulysse then
   applied for cancellation of removal. During the hearing on his application,
   Ulysse elicited favorable testimony from his girlfriend and his correctional
   counselor.     Despite Ulysse’s “very troubling” criminal activity, the IJ
   determined that Ulysse was credible and that his positive “equities”
   outweighed the negative. The IJ granted his application.
           The Government appealed to the BIA, contending that the IJ’s
   finding that Ulysse was credible was clearly erroneous and that the IJ erred
   by granting Ulysse’s application for cancellation of removal.                      Now
   represented by counsel, Ulysse filed a brief in opposition, asserting no error.
   The BIA agreed with the IJ’s assessment that Ulysse was credible. But it held
   that the IJ erred in granting Ulysse cancellation of removal because “when
   [Ulysse’s] equities, including his efforts at rehabilitation, are balanced
   against the adverse factor of his criminal history, . . . he does not warrant a
   favorable exercise of discretion.” Ulysse now petitions for review of the
   BIA’s determination.
                                             II.
           We review “the BIA’s legal conclusions de novo,” considering “only
   the BIA’s decision, ‘unless the IJ’s decision has some impact on the BIA’s
   decision.’” Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012)


           2
          The IJ did not mention Ulysse’s removability under § 1227(a)(2)(B)(ii), and the
   Government did not raise the issue before the BIA. We therefore do not address it further
   here.




                                              3
Case: 21-60670       Document: 00516373540            Page: 4      Date Filed: 06/28/2022




                                       No. 21-60670


   (quoting Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009)). We “may review
   a final order of removal only if,” inter alia, a petitioner “has exhausted all
   administrative remedies available to the alien as of right.”                8 U.S.C.
   § 1252(d)(1). “An alien fails to exhaust his administrative remedies with
   respect to an issue when the issue is not raised in the first instance before the
   BIA.” Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018) (quoting Wang
   v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001)) (alteration omitted). “Th[e]
   exhaustion requirement is ‘mandatory and jurisdictional.’”                  Monteon-
   Camargo v. Barr, 918 F.3d 423, 429 (5th Cir. 2019) (quoting Omari v. Holder,
   562 F.3d 314, 324 (5th Cir. 2009)).
                                           III.
          Ulysse contends that the Government did not prove by clear and
   convincing evidence that Ulysse was removable under § 1227(a)(2)(B)(i)
   because his Florida convictions for possession of cannabis are not a
   removable offense under § 1227(a)(2)(B)(i). Ulysse specifically asserts that
   Florida’s definition of “cannabis” is broader than the federal definition of
   “marihuana,” and thus his convictions do not categorically “relat[e] to” a
   banned substance under the Controlled Substances Act, 8 U.S.C. § 802, et
   seq. The Government counters that we lack jurisdiction to consider this issue
   because it is unexhausted, 3 and we agree.
          In a one-sentence footnote devoid of analysis, Ulysse asserted before
   the BIA that his Florida conviction in violation of Fla. Stat. § 893.13(6)(b)
   is insufficient to sustain a charge of removability. Ulysse now attempts to
   expound on that statement, spilling substantial ink in his appellate brief to
   contend that his § 893.13(6)(b) conviction does not “relat[e] to” a controlled


          3
           Ulysse did not file a reply brief, and thus did not respond to the Government’s
   argument that the issue is unexhausted.




                                             4
Case: 21-60670          Document: 00516373540                 Page: 5       Date Filed: 06/28/2022




                                            No. 21-60670


   substance as defined by 21 U.S.C. § 802(6). But he never offered this analysis
   before the BIA, and thus the BIA did not address the issue in its decision. As
   the BIA did not “deem[] [the] issue sufficiently presented to consider it on
   the merits,” the exhaustion requirement has not been satisfied. Lopez-Dubon
   v. Holder, 609 F.3d 642, 644 (5th Cir. 2010) (quoting Sidabutar v. Gonzales,
   503 F.3d 1116, 1119 (10th Cir. 2007)). Because the issue is unexhausted, we
   lack jurisdiction to consider it further. See § 1252(d)(1). 4
            Next, Ulysse contends that in reversing the IJ’s discretionary grant of
   cancellation of removal, the BIA erroneously reviewed the IJ’s findings of
   fact de novo, and improperly engaged in its own factfinding, relying in part
   on facts extraneous to the record. However, “certain allegations of BIA error
   must first be brought to the BIA in a motion for reconsideration.” Omari,
   562 F.3d at 319–20. Ulysse’s alleged errors fall within this requirement. Id.
   at 320 (citing Sidabutar, 503 F.3d at 1122); Avelar-Oliva v. Barr, 954 F.3d 757,
   766 (5th Cir. 2020). Because Ulysse did not raise these issues before the BIA
   via a motion for reconsideration, they are unexhausted, see Omari, 562 F.3d
   at 320, and we lack jurisdiction to consider them further, see § 1252(d)(1). 5



            4
            Even if we had jurisdiction and agreed with Ulysse that he is not removable under
   § 1227(a)(2)(B)(i), he is nevertheless removable under § 1227(a)(2)(A)(ii), as an alien who
   was convicted of two crimes involving moral turpitude. On appeal, Ulysse challenges only
   his removability based on his controlled substance violations. He does not contest
   removability under § 1227(a)(2)(A)(ii). Thus, Ulysse ultimately would not prevail even if
   we had jurisdiction.
            5
               Insofar as Ulysse asks us to review the BIA’s rebalancing of “the adverse
   [equities] evidencing the alien’s undesirability as a permanent resident with the social and
   humane considerations presented [on] his . . . behalf” in weighing his request for
   cancellation of removal, In re C-V-T, 22 I&N Dec. 7, 11 (BIA 1998), we likewise lack
   jurisdiction to do so. “[A]fter the adjudicator has determined that the alien may be legally
   considered for cancellation of removal . . . the adjudicator’s discretion enter[s] the picture
   . . . . [This] decision . . . is shielded from judicial review by § 1252(a)(2)(B)(i) . . . .” Trejo
   v. Garland, 3 F.4th 760, 773 (5th Cir. 2021).




                                                   5
Case: 21-60670     Document: 00516373540           Page: 6   Date Filed: 06/28/2022




                                    No. 21-60670


                                       IV.
          Ulysse’s argument that his Florida conviction in violation of
   § 893.13(6)(b) is insufficient to sustain a charge of removability is
   unexhausted because he failed sufficiently to raise the issue before the BIA.
   Similarly, Ulysse’s contentions that the BIA improperly reviewed the IJ’s
   findings of fact de novo and engaged in impermissible factfinding are
   unexhausted because he failed to raise those alleged errors first in a motion
   for reconsideration before the BIA. We therefore lack jurisdiction to consider
   Ulysse’s petition for review.
                                                   PETITION DISMISSED.




                                         6